Exhibit 99.01 Board of Directors Clicker, Inc. Care of / SRFF, LLP 61 Broadway 32nd Floor New York, NY. 10006 Board of Directors Clicker, Inc. 1111 Kane Concourse, STE 304 Bay Harbor Islands, FL. 33154 Oct 9th, 2012 Re: Letter of Resignation To the Board of Directors (C/O SRFF), Please be advised that I herby resign as Chief Executive Officer, Director, and Chairman of the Board, along with any other titles, or positions held of Clicker, Inc. (The Company) effective as of Oct 9th, 2012. Yours truly, /s/ LLOYD LAPIDUS Lloyd Lapidus
